IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 14, 2009
                                     No. 08-20590
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk
NUBIAN COOPER,

                                                   Plaintiff-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; TIM
MORGAN, Warden; BERTHA BENNETT, Officer,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-1571


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Nubian Cooper, Texas prisoner # 806837, has appealed the district court’s
judgment dismissing his civil rights complaint, in which Cooper asserted that his
constitutional rights were violated when the tip of his finger was amputated by
a closing cell door at the Estelle Unit of the Texas Department of Criminal
Justice, Correctional Institutions Division.             Cooper named as defendants
Director Nathaniel Quarterman, Warden Tim Morgan, and Officer Bertha


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20590

Bennett. Cooper alleged that Bennett did not ensure that the cell doors were
clear before ordering, without warning, that they be closed. Cooper contended
that prison procedures related to the closing of cell doors were inadequate and
put inmates at unnecessary risk of injury.
      On appeal, Cooper challenges the district court’s determination that he
failed to exhaust his claims against Bennett.       Under the Prison Litigation
Reform Act of 1995, “[n]o action shall be brought with respect to prison
conditions under section 1983 of this title, or any other Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).
This exhaustion requirement is “mandatory, irrespective of the forms of relief
sought and offered through administrative avenues.” Days v. Johnson, 322 F.3d
863, 866 (5th Cir. 2003) (internal quotation marks omitted). We review a district
court’s dismissal of a civil rights claim for failure to exhaust administrative
remedies de novo. Id.
      Cooper contends that he was not required under state law to name in his
grievances the individuals responsible for his injury; rather, he contends, prison
authorities were required to investigate his complaint and to determine the
identity of the responsible persons.    He contends that his grievances were
sufficient because they notified prison authorities of the circumstances of his
injury. For that reason, he argues, the district court erred in dismissing his
complaint against Bennett for failure to exhaust.
      Cooper’s Step 1 grievance described the time and circumstances of his
injury. However, he complained only of an inadequate prison policy and that the
cell doors were unsafe.     The grievance was not sufficient to alert prison
authorities that Cooper wished to assert a complaint against Bennett
individually. Cooper did not exhaust his claim against Bennett adequately. See
Johnson v. Johnson, 385 F.3d 503, 515-22 (5th Cir. 2004). The dismissal of



                                        2
                                   No. 08-20590

Cooper’s claim against Bennett for failure to exhaust is affirmed as modified to
reflect that the dismissal is without prejudice.
      Although Cooper states in conclusionary fashion that the defendants
violated his right against cruel and unusual punishment “by subjecting him to
the condition that led to his injury,” Cooper makes no argument with respect to
the district court’s determination that Cooper had not shown that the prison cell-
door policy was so deficient as to deliberately disregard a substantial risk to
Cooper’s health or safety. Cooper’s claims against defendants Quarterman and
Morgan, therefore, have been abandoned. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993).
      Cooper complains that he received a disciplinary conviction for failing to
obey Bennett’s order to clear the cell door. To the extent that Cooper wishes to
assert a claim of retaliation or to raise some other claim related to the
disciplinary proceeding, such claim has not been considered because it has been
asserted for the first time on appeal. See Leverette v. Louisville Ladder Co., 183
F.3d 339, 342 (5th Cir. 1999).
      Although the instant appeal is not frivolous, the district court’s dismissal
of Cooper’s Section 1983 suit for failure to state a claim counts as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996). A prior civil rights action filed by Cooper was dismissed
by the district court as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), also for
failure to exhaust administrative remedies. Cooper v. State, No. 3:97-CV-2757-D
(N.D. Tex. May 12, 1998). Thus, Cooper has at least two strikes. We caution
Cooper that, once he accumulates three strikes, he will not be permitted to
proceed in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See 28 U.S.C. § 1915(g).
      AFFIRMED AS MODIFIED; SANCTION WARNING ISSUED.



                                         3